 1
                                  UNITED STATES DISTRICT COURT
 2
                                         DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                 )             Case No. 2:13-cr-346-APG-EJY
 4
                                               )
 5               Plaintiff,                    )
                                               )
 6         v.                                  )
                                               )
 7   KELLY CARN,                               )                              Order
 8                                             )
                 Defendant.                    )
 9   __________________________________________)

10         The Court having considered the United States’ Motion for Extension of Time (ECF No. 167),

11 and good cause therefor appearing, IT IS HEREBY ORDERED:

12         The United States’ reply brief on its Motion to Discharge Consignee shall be due on or before

13 January 21, 2020.

14

15                                              UNITED STATES MAGISTRATE JUDGE

16                                              Dated: January 7, 2020
17

18

19

20

21

22

23

24

25

26
                                                      3
